Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 and 10-25 are pending in this application.
Withdrawal of restriction requirement between Group I and Groups III to VI
	The restriction requirement of record is withdrawn between Groups I and Groups III, IV, V, and VI.  See the Office action of 1/17/2017.  Accordingly, claims 18-21 are rejoined.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Rabinowitz on 1/28/2021.
	Cancel claims 10, 13-17, and 25.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
(1) The claims were amended on 5/19/2020, and Applicant’s arguments and declaration filed therewith were deemed persuasive with respect to claims 1-7, 11-12, and 22-24.  The Office action of 8/5/2020 indicated the allowability of claims 1-7, 11-12 and 22-24, which are directed to a method of making polyelectrolyte microcapsules (see page 2 of the Office action).  It is noted that PTO-326 of said Office action incorrectly 
(2) Kaufman et al. at page 3496 disclose, “structure of the polyelectrolyte complexes formed by interfacially-mediated assembly across water/oil interfaces may differ markedly from the familiar case of alternating LbL on solid surfaces.”  Rejoined claims 18-21 are deemed allowable because the prior art does not disclose, suggest or otherwise render obvious the claimed compositions comprising the polyelectrolyte microcapsules made by the method of claim 1, wherein, inter alia, a water-in-oil-in-water (W/O/W) double emulsion is formed during the step of using a capillary microfluidic device and the polyelectrolyte microcapsules are formed following a spontaneous dewetting process whereby the microcapsules separate from the middle oil phase.   
(3) Claim 10, as currently amended, and claims dependent thereon are directed to a water-in-oil (W/O/W) double emulsion, which is not the polyelectrolyte microcapsule made in the method claim 1.  Therefore, claim 10 is improperly dependent on claim 1. Additionally, claim 10 is directed to an invention that is distinct over the invention of claim 1.  Claims 10, 14-17 and 25 have been canceled for this reason.  Claim 13 has been canceled as being directed to a non-elected invention.  See the restriction requirement of 1/17/2017 and Applicant’s election without traverse of 2/7/2017.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699